Citation Nr: 1242642	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  07-09 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a respiratory disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel



INTRODUCTION

The Veteran had active military service from September 1974 to September 1979 and from December 2003 to March 2005.  He served in Iraq from February 2004 to February 2005.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania.  

The Veteran requested a hearing before the Board at the RO in his March 2007 substantive appeal.  In an April 2007 letter, however, the Veteran's representative requested that the appeal go to the Board without a hearing.  Under these circumstances, the Board finds the Veteran's request for a hearing has been withdrawn.  See 38 C.F.R. § 20.704(d) (2012).  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

In November 2010, the Board remanded the matter on appeal for additional development.  The claim has been returned to the Board and, for reasons discussed below, the matter is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to VA compensation benefits for a respiratory disability.  Statements submitted during this appeal reflect that he experienced respiratory problems while stationed at Fort McCoy (prior to his deployment to Iraq), that his entire unit was treated in Iraq for mission-related contamination and dust exposure, and that he continued to have difficulty breathing following his deactivation.  

In November 2010, the Board remanded this appeal to obtain outstanding service treatment records from the Veteran's second period of active duty (i.e., from December 2003 to March 2005).  It also requested additional medical evidence as an August 2005 VA examination report reflected findings of mild airway obstruction with a significant bronchodilator response, but no discussion regarding a current diagnosis and etiology.  

Pertinent to the reasons for this remand, the record reflects that the AMC took multiple steps to obtain the Veteran's outstanding service treatment records, to include contacting the medical clinic at Fort McCoy in April 2011 to request any treatment records pertaining to the Veteran.  As there is no indication that a negative response was ever received from this facility, the Board finds that a remand is necessary to further pursue these records.  See 38 C.F.R. § 3.159(c)(2) and (3) (2012).  See also Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  

Additionally, the Board notes that a July 2011 Report of Contact with the Veteran indicates that he was treated a civilian hospital for respiratory problems while stationed at Fort McCoy.  There is nothing to reflect that the Veteran has been specifically notified that he should either submit these records or submit information and authorization sufficient for VA to obtain these records on his behalf.  On remand, the AMC/RO should provide such notice and attempt to obtain the records as indicated.

Finally, the Board concludes that additional respiratory examination is necessary because the examination provided in May 2011 appears to be inadequate for deciding this appeal.  In this regard, the respiratory examination worksheet directs the reader to the sinus examination report, but this report contains no evidence of specific respiratory/pulmonary examination (i.e., pulmonary function testing (PFTs) and/or chest X-ray(s)) or discussion as to any current findings.  The Board acknowledges the AMC's conclusion that this examination report indicates that the Veteran has no current respiratory disability.  However, the Board questions whether a respiratory examination was even completed given the lack of any specific discussion of respiratory history and/or complaints.  

As discussed in the Board's prior remand, the record contains an August 2005 PFT report indicating mild airway obstruction with significant bronchodilator response.  There is also an August 2004 chest X-ray report that reflects left basilar subsegmental plate-like atelectasis or pleural-parenchymal scarring.  Finally, the Veteran himself has reported dry cough with occasional dyspnea since returning from Iraq.  At a minimum, the Board finds that a discussion regarding the significance of these findings and complaints is necessary.  Additionally, the Board notes that service connection may be awarded for a medically unexplained chronic multisymptom illness for veterans with service in the Persian Gulf.  See 38 C.F.R. § 3.317(a).  Thus, even if the Veteran does not have a current diagnosed respiratory disability, an opinion is still required as to whether his complaints constitute a chronic multisymptom respiratory illness.  

Accordingly, the case is REMANDED for the following actions:

1.  Request any outstanding treatment records pertaining to the Veteran from the medical clinic at Fort McCoy, Wisconsin for his second period of active duty service dating from December 2003 to March 2005.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send a letter to the Veteran and his representative requesting that he either provide treatment records pertaining to his emergency room visit at a civilian hospital for respiratory problems while stationed at Fort McCoy, or provide sufficient information, and if necessary, authorization to enable VA to obtain these records.  All attempts to obtain these records should be documented in the claims folder.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA respiratory examination for the purpose of determining the nature and etiology of any current respiratory symptoms.  All necessary tests and studies should be accomplished.  The claims file should be reviewed by the examiner, and this should be indicated in the examination report.  

The examiner is asked to elicit current respiratory symptomatology from the Veteran and identify all appropriate clinical diagnoses.  If a known clinical diagnosis is found to be responsible for the Veteran's complaints, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that such diagnosis is medically related to the Veteran's military service.  

If any symptoms cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent objective findings related to such symptomatology and explain why it cannot be so attributed.  He or she should then indicate whether it is at least as likely as not (50 percent probability or more) that such symptoms had their onset during the Veteran's active duty service in Iraq (from February 2004 to February 2005) and have remained chronic since that time.  

In rendering the requested opinion(s), the examiner should specifically discuss the significance of the August 2004 chest X-ray report showing left basilar subsegmental plate-like atelectasis or pleural-parenchymal scarring, the August 2005 PFT report indicating mild airway obstruction with significant bronchodilator response, and the Veteran's lay assertions regarding exposure to dust and other environmental hazards while serving in Iraq.  A complete rationale for the conclusions reached should be provided in the report.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the claim remaining in light of pertinent evidence and legal authority, to include the provisions of 38 C.F.R. § 3.317 (pertaining to undiagnosed chronic multisymptom illness), if applicable.  

Should the benefit sought be denied, the Veteran and his representative must be provided with a supplemental statement of the case which contains notice of all relevant actions taken on the claim for benefits.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


